Territory of Michigan to wit
The Grand Jurors of the United States, within and for the body of the Territory of Michigan upon their Oaths present That Alexander T. E. Vidal Lieutenant in the Naval Service of his Britanic Majesty together with divers other evil disposed persons to the Jurors aforesaid as yet unknown on the fifth day of September One thousand Eight Hundred and fifteen with force and arms in the district of Detroit and the Territory of Michigan did unlawfully riotously & routously assemble and gather together to disturb the peace of the United States, and being then and there so assembled and gathered together were armed with Muskets, Fusees and other instruments, with an intent to seize and carry away unlawfully and improperly one Thomas *526Ramer in the peace of God, and the United States then and there being, He the said Alexander T. E. Vidal then and there in the district aforesaid and Territory aforesaid threatening to resist by force of arms any attempt of the good citizens of this Territory to protect or defend the Said Thomas Ramer and other wrongs then and there did against the peace and dignity of the United States and of this Territory And the Jurors aforesaid upon their Oaths aforesaid do further present that the said Alexander T. E. Vidal together with divers other evil disposed persons to the Jurors aforesaid as yet unknown on the fifth day of September One Thousand Eight Hundred and fifteen, with force and arms in the district of Detroit and Territory of Michigan, did unlawfully, riotously and routously assemble and gather together to disturb the Peace of the United States, and being then and there so assembled and gathered together were armed with Muskets, Fusees, and other instruments, did seize and carry away unlawfully, and improperly the said Thomas Ramer against the Peace and dignity of the United States and of this Territory Chas Larned
Atty for U S T M